     Case 1:17-cv-08560-PGG-KHP Document 127 Filed 04/15/21 Page 1 of 5
                                                                                 d-0 I!-- o q 7 & ff_j

                                                            4/14/2021
                                                                            sf'.- kfkil/y.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                          -------------------·----------x
WENTWORTH RATTRAY,
                                               Plaintiff,
                         -against-                                   STIPULATION AND
POLICE OFFICER JOSE CADAVID, BADGE NO. 9085,                         PROTECTIVE ORDER
IN HIS INDNIDUAL AND OFFICIAL CAPACITY;
                                                                        17 Civ. 8560 (PGG) (KHP)
POLICE OFFICER ALYSSA TRIGUENO, IN HER
INDIVIDUAL AND OFFICIAL CAPACITY,
                                Defendants.
                      ----------------------x

                WHEREAS, the Parties having agreed to the following terms of confidentiality,
and the Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pur:mant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

              ORDERED that the following restrictions and procedures shall apply to the
information and documents exchanged by the parties in connection with the pre-trial phase of
this action:

             1.       Counsel for any party may designate any document or information, in
                      whole or in part, as confidential if counsel determines, in good faith, that
                      such designation is necessary to protect the interests of the client in
                      information that is proprietary, a trade secret or otherwise sensitive non­
                      public information. Information and documents designated by a party as
                      confidential will be stamped "CONFIDENTIAL."

             2.       The Confidential Information disclosed will be held and used by the
                      person receiving such information solely for use in connection with the
                      action.

             3.       Defendants shall have a reasonable time to inspect and designate as
                      "Confidential Materials" documents sought from third parties.

             4.       Any documents produced by a non-party by request or pursuant to a
                      subpoena in this Matter and that are designated as Confidential Materials
                      by defendant City shall be governed by the terms of this Stipulation of
                      Confidentiality and Protective Order.

             5.       Defendants reserve the right to designate any document confidential
                      pursuant to this Stipulation of Confidentiality and Protective Order if
                      necessary after production of such documents to Plaintiff.
Case 1:17-cv-08560-PGG-KHP Document 127 Filed 04/15/21 Page 2 of 5




         6.    In the event a party challenges another parfy's designation of
               confidentiality, counsel shall make a good faith             to resolve the
                                                                      "r"rt party may seek
               dispute, and in the absence of a resorution, the challenging
               resolution by the court. Nothing in this protective SroIJ
                                                                             constitutes an
               admission by any par{y that Confidential Information disclosed
                                                                                  in this case
               is relevant or admis.sibl_e.      party reserves the right fo object to the use
                                            {ach
               or admissibility of the Confidential Information.

        7      The parties should meet and confer if any production requires a
               designation of "For Attorneys, or Experts'- Eyes Only.,,
               documents designated as "G0NFIDENTIAL,'shalinotbe
                                                                        All other
                                                                 disclosed to any
               person, except:

               a-    The requesting party and counsel, including in*rouse counser;

               b.    Employees of such counser assigned to and necessary
                                                                         to assist in the
                     Iitigation;

               c.   consultants or experts assisting in the prosecution or defense
                                                                                   of the
                    matter, to the extent deemed nec€ssary 6y counsel; and

               d-   The court (including the mediator, or other person having
                                                                              access to
                    any confidential Information by virtue of his or her position
                                                                                  with the
                    Courti.

     8        Prior to disclosing or displaying the confidential Information to
                                                                                any
              person, counsel must:

              a- Tfo* the person of the confidential nature of the information or
                 documents;

              b. Io9*'the person that this court has enjoined the use of the
                 information or     documents by him/her for any purpose other than this
                    Iitigation and has enjoined the     disclos* or ih" info**ation or
                    documents to any otherperson; and

              c'    Require each such perol
                                               !o sign an agreement to be bound by this
                    Order in the form attached hereio.

    9         The disclosure of a document or information without designating
              "confidential" shall not constitute a waiver of the right to oJsignaie
                                                                                      it as
                                                                                      sucrr
              document or information as confidential Infonnation]rro
                                                                            designated, the
              document or information shalr thenceforth be heated
                                                                           as confidential
              Information subject to all the terms of this stipulation and
                                                                           order.
    10.       Any, Personally Identifuing Information
                                                         f?rl") (e.g., sociar security
              numbers, financial ac9o1f numbers, passwords, and'inHrmation
                                                                              that may
              be used for identity theft) exchangedin discovery shall
                                                                      be maintained by

                                       -2-
Case 1:17-cv-08560-PGG-KHP Document 127 Filed 04/15/21 Page 3 of 5




                the receiving party in a manner that is secure and confidential and shared
                only with authorized individuals in a secure manner. The producing party
                may specify the minimal level of proteetion expected in ttre storage ani
                hansfer   of its information. In the event the party who       receivea pn
                experiences a data breach, it shall immediately notify the producing parry
                of same and cooperate with the producing party to address-and ,"*"ay trrl
                lreach. Nothing herein shall preclude the producing party from asserting
                legal claims or constitute a waiver of legal rights anJ aerenses in the
                of litigation arising out of the receiving parfy,s failure to appropriately
                                                                                        "u.ni
                protect PII from unauthorized disclcsure.

      I   t.    Pursuant to Federal Rule of Evidence 502, the production of privileged
                                                                                       or
                work-product protected documents or communications, electronlcally
                stored information f'ESr') or information, whether inadvertent ;
               otherwise, shall not constitute a waiver of the privilege orprotection from
               discovery in this case or in any other federal o. rtit" pioceeding. This
               order shall be interpreted to provide the rnaximum protection ailowed by
               Federal Rule of Evidence 50i(d). Nothing contained herein is intended
                                                                                         to
               or shall serve to limit a party's right to ionduct a review of documents,
               ESI or information (including metadata) for relevance, responsiveness
               and/or segregation of privileged andlor protected information before
               production.

      12.      Deposition testimony and exhibits conceming any confidential Materials
               which reveals the contents of such materials shall-be deemed confidential,
               gd the transcript of such testimony, together with any exhibits referred to
               lFTt   tttull be separately bound, with a cover page prominently marked
               *CONFIDENTIAL.."
                                     such portion of the transcript-shall be deemed to be
               confidential Materials within the meaning -or tni* stipulation of
               Confidentiality and Protective Order.

     13.       Nothing in this stipulation of confidentiality and protective order shall
                                                                                         be
               construed to limit Defendant city's use of its own confidential
                                                                                 Materials
               in any manner.

     T4,       Notwithstanding the designation of information as ..confidential,'
                                                                                         in
               discovery, there is no presumption that such information shall
                                                                                  be filed
               with the court under seal. The parties shall follow the court's procedures
               with respect to filing under seal.

     15.       where the confidential information is not material to issues ad&essed
                                                                                       in
               court submissions and Defendants agree in writing that the redaction
               personal, confidential and/or identifuing informatiJn
                                                                                       of
                                                                      would be sufficient
               to protect the interests of parties or non-parties, the parties may file
               redacted documents without further order of ihe Court.




                                       -J-
         Case 1:17-cv-08560-PGG-KHP Document 127 Filed 04/15/21 Page 4 of 5




               16'           At the conclusion of litigation, Confidential Information and any copies
                             thereof shall be promptly (and in no event later than 30 days after-entry
                                                                                                       of
                             final judgment no longer subject to further appeal) returned to the
                             n1o{ucing party or certified as destroyed, except tfu th" parties' counsel
                             shall be permitted to retain their working files on the
                                                                                               that those
                             files will remain protected.                            "ondition

               L7   '        Nothing herein shall preclude the parties from disclosing
                                                                                                material
                             designated to be confidential Informatiron if otherwise
                                                                                     required by law or
                             pursuant to a valid subpoena. To the extent a party
                                                                                 does intend toiroduce
                             material designated as Confidential tnformation in accordance
                                                                                            with a valid
                             subpoen4 or as otherwise required by law, ru"tt purty,nurt
                                                                                          giu" advance
                             notice to the party who designated the material confioential.

               18'           This Stipulation of Confidentiality and Protective order
                                                                                       will survive the
                             termination of the litigation and will continue to
                                                                                 be binding upon all
                             persons to whom confidential Materials are produced
                                                                                  or disclosed
               19'           This Stipulation of Confidentiality and Protective
                                                                                order shal be binding
                             upon the parties immediately upon signature and
                                                                              shall be submitted to the
                             Court for entry as an Order.

              20'            The terms of this Stipulation of Confidentiality
                                                                              and protective order shall
                             be binding upon all curent and future partils to
                                                                              this Matter and their
                             counsel.

 SO STIPULATED AND AGREED.


WENTWORTFI RATTRAY
                                                               JAMES E. JOHNSON
PlaintiffPro Se                                                Corpomtion Counsel of the City of New
42 West l20th Street, #3C
                                                                  York
NewYork,Ny,         10027                                      Anorneyfor Defendonts
                                                               100 Church Street, Rm. 3-lg6
                                                               New Yorlg New york 10007

                                                               By:
                Rattray                                               Kathleen D. Reilly, Esq.
Dated:
          +/(r*t                                              Dated:     April 14, 2021

SO ORDERED:

                                                              KATT{ARINE H. PARKER, U.S.M.J
Dated:                                                         April 15, 2021
               NewYork, New york


                                                        -4-
                 -"#giT
                               ii{ ?+,$|3],::,.^l+"__
                  :;,;il :=i"J^.,.T;j J
               ""'.fli',ti          I           :
                                                        2_l
               a^b-q 6(J-rl?                                      l
    Case 1:17-cv-08560-PGG-KHP Document 127 Filed 04/15/21 Page 5 of 5




                                                  AGREEMENT

               I have been informed by counsel that certain documents or informatisn to be
disclosed to me in connection with the mafier entitled have been designated
                                                                            as cqnfidential. I
have been informed that any sueh documents or information labeled *CONFIDENTIAL,,
                                                                                          are
confidential by Order of the Court.

                 I   hereby agree that        I will    not disclose any information contained in such
documents to any other person.           I further   agree not to use uny .,r"r, information for any purpose
other than this litigation.


DArED:       f/ 8/2-czt

                                                            a
               presence

 wc krto^                                fe




        MOHAMMED N HOSSAIN
    NOTARY PUBLIC, STATE OF NEWYORK
             0,iFil]635S839                   ,
      QLTALIFU:I ,,.,t Si.IEENS COUNlv   ./   ,
   CO[iM|SSiON EXPTRES APRIL 10.20


  d"\;{-A_-o4 -o8- &                     -l
